1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application contains claims directed to the following patentably distinct species:  Compositions in which (A) the component to which the first agent physically interacts or reacts is selected from lipids, proteins, glycoaminoglycans, nucleic acids and carbohydrates; (B) the first agent is selected from TCEP, ascorbic acid, dithiothreitol, glutathione, homobifunctional linkers, heterobifunctional linkers, amino acids which either naturally comprise or are modified to comprise a click chemistry functionality, peptides/polypeptides/proteins which either naturally comprise or are modified to comprise a click chemistry functionality, lipids which either naturally comprise or are modified to comprise a click chemistry functionality, carbohydrates which either naturally comprise or are modified to comprise a click chemistry functionality, glycoaminoglycans which either naturally comprise or are modified to comprise a click chemistry functionality, nucleic acids which either naturally comprise or are modified to comprise a click chemistry functionality, amino acids which either naturally comprise or are modified to comprise a photoactivatable group, peptides/polypeptides/proteins which either naturally comprise or are modified to comprise a photoactivatable group, lipids which either naturally comprise or are modified to comprise a photoactivatable group, carbohydrates which either naturally comprise or are modified to comprise a photoactivatable group, glycoaminoglycans which either naturally comprise or are modified to comprise a photoactivatable group, nucleic acids which either naturally comprise or are modified to comprise a photoactivatable group, agents that bind to lipids, agents that bind to carbohydrates, agents that bind to glycoaminoglycans, agents that bind to nucleic acids, agents that bind to proteins, redox-sensitizers, photosensitizers, radiation sensitizers, physical sensitizers, polymers, oligomers, multimers, dendrimers, surfactants, amphiphiles, polyelectrolytes, hydrophobically-modified polymers, colloidal species, beads, nanoparticles and microparticles; and (C) the second agent is selected from mucins and mucin analogs, dendrimers, nano- and microscale particles, hydrogels, polyelectrolytes, amphiphiles, surfactants, cross-linked hydrophilic polymers, deliquescent molecules, nanoporous substances, nanostructured hydrogels, hyaluronic acid, polymeric brushes, cross-linked collagen, photoactivatable crosslinkers, riboflavin cross-linkers, modified celluloses, dextrans, glycerin, metal salts, polyethylene glycol, liquid crystals, rheological modifiers, modifiers of disjoining pressures, agents that modify the topography of mucous membrane systems, and agents the lead to chemical and physical heterogeneity in mucous membrane systems.
If for (B), Applicant elects one of agents that bind to lipids, agents that bind to carbohydrates, agents that bind to glycoaminoglycans, agents that bind to nucleic acids, and agents that bind to proteins, then Applicant is further required to elect an agent which is an antigen binding protein, a lectin, a dendrimer, an aptamer, or a nucleic acid (see instant claim 12).
The species are independent or distinct because there is no structure in common among all of the species claimed for (A), among all of the species claimed for (B), and among all of the species claimed for (C).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, i.e. to elect one member of (A), one member of (B), and one member of (C), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species have acquired a separate status in the art due to their recognized divergent subject matter; and the species require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 28, 2022